EX 10.3


REVOLVING PROMISSORY NOTE
 
[Line of Credit]
 


$2,000,000.00 June 30, 2011


FOR VALUE RECEIVED, M-TRON INDUSTRIES, INC., a Delaware corporation and PIEZO
TECHNOLOGY, INC., a Florida corporation, jointly and severally (sometimes
hereinafter collectively, referred to as the "undersigned" or the "Borrower"),
promise to pay to the order of J.P. MORGAN CHASE BANK, N.A., or any subsequent
holder of this Note ("Lender") at its principal offices located at 420 South
Orange Avenue, CNL Center II, 2nd Floor, Orlando, FL 32801 (or at such other
place or places as Lender may designate) the principal sum of Two Million and
No/100 Dollars ($2,000,000.00) or so much thereof as may be from time to time
outstanding, plus interest thereon at the Interest Rate hereinafter defined, all
in accordance with the terms and conditions of this Promissory Note (this
"Note") and Master Loan Agreement (“Loan Agreement”) of even date herewith.
 
Borrower shall, in accordance with the terms and conditions of the Loan
Agreement be permitted to draw funds (a “Loan Disbursement”).  Lender’s
determination, in Lender’s sole and absolute discretion, of Borrower’s
compliance with the requirements for a Loan Disbursement under the Loan
Agreement shall be determinative and conclusive.  This Note evidences the
Borrower’s agreement to repay funds drawn hereunder.  Lender’s records of the
aggregate amount of Loan Disbursements from time to time shall be conclusive
proof thereof absent manifest error.
 
This Note is secured by a Master Security Agreement of even date granted by the
Borrower in favor of Lender (the “Collateral Document”),  the Loan Agreement and
UCC Financing Statements (the "Financing Statements"), and other agreements by
and between Borrower and Lender.
 
This Note, the Collateral Document, Loan Agreement, Financing Statements and
such other agreements are hereinafter referred to collectively as the "Loan
Documents" and the loan evidenced thereby is hereinafter referred to as the
"Loan."  Terms used herein but not otherwise defined hereunder are defined as
set forth in the Loan Agreement.  All of the terms, definitions, conditions and
covenants of the Loan Documents are expressly made a part of this Note by
reference in the same manner and with the same effect as if set forth herein at
length, and any holder of this Note is entitled to the benefits of and remedies
provided in the Loan Documents.
 
Subject to the terms and conditions of the Loan Documents, Lender may loan
hereunder to Borrower such amounts as may from time to time be requested by
Borrower provided that (a) the aggregate principal amount borrowed hereunder
shall not at any time exceed the full amount of this Note and (b) no event of
Default, as defined herein, shall exist or be caused thereby. Borrower may, in
accordance with the terms, conditions and limitations of the Loan Agreement,
borrow, repay and reborrow hereunder at any time, up to the full amount of this
Note.  Borrower shall not be permitted to borrow additional advances hereunder
if Borrower is in default under any provision of this Note, any document
evidencing and/or securing this Note, the Loan Agreement, or any other
obligation of Borrower to Lender.  Lender shall have no liability to Borrower
for its refusal to advance funds based upon its determination that any
conditions of such further advances have not been met. Principal of and accrued
interest on Loan Disbursements shall be due and payable as follows:
 
Interest Rate.  A floating rate of interest equal to CB Floating Rate plus
0.00%.


"CB Floating Rate" means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate. The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.


"Adjusted One Month LIBOR Rate" means, for any day, the sum of (i) 2.50% per
annum plus (ii) the quotient of (a) the interest rate determined by the Lender
by reference to the Page to be the rate at approximately 11:00 a.m. London time,
on such date or, if such date is not a Business Day, on the immediately
preceding Business Day for dollar deposits with a maturity equal to one (1)
month, divided by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to dollar deposits in the London interbank market with a maturity
equal to one (1) month.


"Prime Rate" means the rate of interest per annum announced from time to time by
the Lender as its prime rate. The Prime Rate is a variable rate and each change
in the Prime Rate is effective from and including the date the change is
announced as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE
THE LENDER’S LOWEST RATE.


1.  Interest will accrue on any non-banking day at the rate in effect on the
immediately preceding banking day.  Interest shall be computed the basis of the
actual number of days elapsed in a year of 360 days.
 
2. Terms of Repayment: All payments of principal and interest shall be made in
lawful currency of the United States of America which shall be legal tender in
payment of all debts, public and private, at the time of payment.
 
(a) Interest Only Payments. Interest only payments shall be due and payable
monthly on the fifth (5th) day of each month, with the first payment due and
payable on the fifth day of the ensuing month, and continuing on the fifth day
of each and every month thereafter until the Maturity Date, at which time the
entire outstanding principal balance plus all accrued but unpaid interest shall
be due and payable in full.
 
(b) Final Payment.  Upon the Maturity Date, Borrower shall pay to Lender all
outstanding principal, interest, late charges and costs of collection due under
this Note.  However, the Lender may offer to amortize the outstanding principal
under this Note for a term which shall not exceed three (3) years and at an
interest rate which Lender shall determine at that time and should Borrower
accept such terms, then the Maturity Date shall be extended for the term of such
amortization period (the last day of such term, the “Extended Maturity Date”)
and monthly principal plus interest payments shall be paid on the fifth day of
each and every month based upon the accepted amortization until the Extended
Maturity Date upon which Borrower shall pay to Lender all outstanding principal,
interest, late charges and costs of collection due under this Note.
 
(c) Authorization for Direct Payments (ACH Debits). To effectuate any payment
due under this Note or under any other Loan Documents, the Borrower hereby
authorizes the Lender to initiate debit entries to Account Number xxxxxxxxx at
the Lender and to debit the same to such account. This authorization to initiate
debit entries shall remain in full force and effect until the Lender has
received written notification of its termination in such time and in such manner
as to afford the Lender a reasonable opportunity to act on it. The Borrower
represents that the Lender is and will be the owner of all funds in such
account. The Borrower acknowledges: (1) that such debit entries may cause an
overdraft of such account which may result in the Lender’s refusal to honor
items drawn on such account until adequate deposits are made to such account;
(2) that the Lender is under no duty or obligation to initiate any debit entry
for any purpose; and (3) that if a debit is not made because the
above-referenced account does not have a sufficient available balance, or
otherwise, the payment may be late or past due.
 
3. Advances Discretionary.  So long as the parties hereto agree to the terms for
any advances made hereunder, all advances utilized for tangible capital
expenditures shall be made by Lender pursuant to the terms and conditions set
forth in the Loan Documents.  Notwithstanding anything herein to the contrary,
all other advances under this Note shall be at Lender’s sole and absolute
discretion and subject to Borrower’s financial condition remaining acceptable to
Lender in Lender’s sole and absolute discretion.
 
4. Prepayment.  This Note may be prepaid in whole or in part at any time without
fee, premium or penalty under a variable Interest Rate, unless otherwise due
under any applicable Rate Management Agreement (as defined in the Loan
Agreement).  Should the Interest Rate be fixed, then any prepayment, in whole or
in part, would be subject to a prepayment premium.  Any partial prepayment shall
be applied in accordance with paragraph 10 below and shall not postpone the due
date of any subsequent periodic installments or the Maturity Date, or change the
amount of such installments due, unless Lender shall otherwise agree in writing.
 
5. Late Charges. If Borrower fails to pay the installments of interest and
principal on any due date provided for herein or within ten (10) days
thereafter, then Borrower shall pay to Lender a late payment charge equal to
five percent (5%) of the amount of the unpaid installment as liquidated
compensation to Lender for the extra expense to Lender to process and administer
the late payment, Borrower agreeing, by execution hereof, that any other measure
of compensation for a late payment is speculative and impossible to compute.
This provision for late charges shall not be deemed to extend the time for
payment or be a “grace period” or “cure period” that gives Borrower a right to
cure an Event of Default.  Imposition of late charges is not contingent upon the
giving of any notice or lapse of any cure period provided for in the Loan
Documents and shall not be deemed a waiver of any right or remedy of Lender,
including without limitation, acceleration of this Note.
 
6. Maturity Date.  The then outstanding principal balance plus all accrued but
unpaid interest shall be due and payable on June 30, 2012 (the "Maturity Date").
 
7. Default.  A Default or an Event of Default shall be as set forth in the Loan
Agreement.
 
8. Acceleration.  Upon the occurrence of a Default hereunder or under the terms
of any one or more of the Loan Documents, Lender may declare the then
outstanding principal and all accrued but unpaid interest immediately due and
payable and upon acceleration and thereafter this Note shall bear interest at
the Default Rate, hereinafter defined, until all indebtedness evidenced hereby
and secured by the Loan Documents has been paid in full.  Further, in the event
of such acceleration, the Loan, and all other indebtedness of Borrower to Lender
arising out of or in connection with the Loan shall become immediately due and
payable, without presentation, demand, protest or notice of any kind, all of
which are hereby waived by Borrower.  Any judgment rendered on this Note shall
bear interest at the Default Rate (as herein defined).
 
9. Default Rate.   Default Rate shall mean and refer to a rate of interest at
the Interest Rate plus 3.0% if then permitted under applicable law.
 
10. Application of Payments.  All sums received by Lender for application to the
Loan may be applied by Lender to late charges, expenses, costs, interest,
principal, and other amounts owing to Lender in connection with the Loan in the
order selected by Lender in its sole discretion.
 
11. Expenses.  In the event this Note is not paid when due on any stated or
accelerated maturity date, or should it be necessary for Lender to enforce any
other of its rights under this Note, or the Loan Documents, Borrower will pay to
Lender, in addition to principal, interest and other charges due hereunder or
under the Loan Documents, all costs of collection or enforcement, including
reasonable attorneys' fees, paralegals' fees, legal assistants' fees, costs and
expenses, whether incurred with respect to collection, litigation, bankruptcy
proceedings, interpretation, dispute, negotiation, trial, appeal, defense of
actions instituted by a third party against Lender arising out of or related to
the Loan, enforcement of any judgment based on this Note, or otherwise, whether
or not a suit to collect such amounts or to enforce such rights is brought or,
if brought, is prosecuted to judgment.
 
12. Waiver.  All persons now or at any time liable for payment of this Note,
whether directly or indirectly, hereby waive presentment, protest, notice of
protest and dishonor.  The undersigned expressly consents to any extensions and
renewals, in whole or in part, to the release of any or all co-makers and any
collateral security or portions thereof, given to secure this Note, and all
delays in time of payment or other performance which Lender may grant, in its
sole discretion, at any time and from time to time without limitation, all
without any notice or further consent of Borrower, and any such grant by Lender
shall not be deemed a waiver of any subsequent delay or any of Lender's rights
hereunder or under the Loan Documents.
 
13. Usury.  In no event shall this or any other provision herein or in the Loan
Documents, permit the collection of any interest which would be usurious under
the laws of the State of Florida.  If any such interest in excess of the maximum
rate allowable under applicable law has been collected, Borrower agrees that the
amount of interest collected above the maximum rate permitted by applicable law,
together with interest thereon at the rate required by applicable law, shall be
refunded to Borrower, and Borrower agrees to accept such refund, or, at
Borrower's option, such refund shall be applied as a principal payment
hereunder.
 
14. Modification.  This Note may not be changed orally, but only by an agreement
in writing signed by the Lender and Borrower.
 
15. Applicable Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Florida.
 
16. Successors and Assigns.  As used herein, the terms "Borrower" and "Lender"
shall be deemed to include their respective heirs, personal representatives,
successors and assigns.  The owner of this Note may also disclose any such
information to any regulatory body having jurisdiction over Lender.
 
17. Severability.  In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal, or unenforceable, in whole
or in part or in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note.  The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.  In the event any provisions of this Note are inconsistent with the
provisions of any of the other Loan Documents, or any other agreements or
documents executed in connection with this Note, this Note shall control.
 
18. Captions; Pronouns.  Captions are for reference only and in no way limit the
terms of this Note.  The pronouns used in this instrument shall be construed as
masculine, feminine, or neuter as the occasion may require.  Use of the singular
includes the plural, and vice versa.
 
19. Business Day.  Any reference herein or in the Loan Documents to a day or
business day shall be deemed to refer to a banking day which shall be a day on
which Lender is open for the transaction of business, excluding any national
holidays, and any performance which would otherwise be required on a day other
than a banking day shall be timely performed in such instance, if performed on
the next succeeding banking day.  Notwithstanding such timely performance,
interest shall continue to accrue hereunder until such payment or performance
has been made.
 
20. Information Sharing, Assignability and Confidentiality.  Borrower agrees
that the Lender may provide any information or knowledge the Lender may have
about the Borrower or about any matter relating to this Note or any of the other
Loan Documents to JPMorgan Chase & Co., or any of its subsidiaries or affiliates
or their successors, or to any one or more purchasers or potential purchasers of
this Note or any of the other Loan Documents.  The Borrower agrees that the
Lender may at any time sell, assign or transfer one or more interests or
participations in all or any part of its rights and obligations in this Note to
one or more purchasers whether or not related to the Lender.
 
21. WAIVER OF JURY TRIAL.  THE PARTIES MUTUALLY AGREE THAT NEITHER PARTY, NOR
ANY ASSIGNEE, SUCCESSOR, HEIR, OR LEGAL REPRESENTATIVE OF THE PARTIES (ALL OF
WHOM ARE HEREINAFTER REFERRED TO AS THE "PARTIES") SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED
UPON OR ARISING OUT OF THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RELATED
AGREEMENT OR INSTRUMENT, ANY OTHER COLLATERAL FOR THE DEBT OR THE DEALINGS OR
THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY OF THEM.  NONE OF THE
PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN
WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT BEEN WAIVED.  THE
PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE PARTIES WITH
LENDER.  THE WAIVER CONTAINED HEREIN IS IRREVOCABLE, CONSTITUTES A KNOWING AND
VOLUNTARY WAIVER, AND IS SUBJECT TO NO EXCEPTIONS.  LENDER HAS IN NO WAY AGREED
WITH OR REPRESENTED TO BORROWER OR ANY OTHER PARTY THAT THE PROVISIONS OF THIS
PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
day and year first above written.
 



   
M-TRON INDUSTRIES, INC., a Delaware corporation
 
         
By: /s/ R. LaDuane
Clifton                                                                
   
Name: R. LaDuane
Clifton                                                                
   
Title: Chief Accounting
Officer                                                                
         
(CORPORATE SEAL)
               
PIEZO TECHNOLOGY, INC., a Florida corporation
 
         
By: /s/ R. LaDuane
Clifton                                                                
   
Name: R. LaDuane
Clifton                                                                
   
Title: Chief Accounting
Officer                                                                
         
(CORPORATE SEAL)
     



PROPER DOCUMENTARY STAMPS, IF ANY REQUIRED, HAVE BEEN PAID AND AFFIXED TO THE
THIS NOTE.

